
	
		II
		111th CONGRESS
		1st Session
		S. 1851
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the suspension of duty on
		  azoxytrobin.
	
	
		1.Azoxytrobin
			(a)In
			 generalHeading 9902.02.06 of
			 the Harmonized Tariff Schedule of the United States (relating to azoxytrobin)
			 is amended—
				(1)by striking Free and
			 inserting 5.5%; and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
